Citation Nr: 0929798	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  08-17 078	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for disabilities of 
the shoulders. 

2. Whether new and material evidence has been presented to 
reopen the claim of service connection for disability of the 
lumbar spine.  

3. Whether new and material evidence has been presented to 
reopen the claim of service connection for bilateral hearing 
loss.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

J. Horrigan 

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1952 to May 1954.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in August 2007 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In May 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c). 

Before deciding the claims of service connection on the 
merits, the claims are REMANDED to the RO via the Appeals 
Management Center in Washington, DC. 


FINDINGS OF FACT

1. In a decision in January 2006, the Board denied service 
connection for disabilities of the shoulders. 

2. The additional evidence since the Board decision in 
January 2006 relates to an unestablished fact necessary to 
substantiate the claim of service connection for disabilities 
of the shoulders, namely, a nexus between the current 
shoulder disabilities, including arthritis, and an injury in 
service. 

3. In a decision in January 2006, the Board denied service 
connection for a disability of the lumbar spine.  



4. The additional evidence since the Board decision in 
January 2006 relates to an unestablished fact necessary to 
substantiate the claim of service connection for a disability 
of the lumbar spine, namely, a nexus between the current 
degenerative changes of the lumbar spine and an injury in 
service.

5. In a decision in November 2006, the Board denied service 
connection for bilateral hearing loss.  

6. The additional evidence since the Board decision in 
November 2006 does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
bilateral hearing loss, namely, a nexus between bilateral 
hearing loss and noise exposure in service.  


CONCLUSIONS OF LAW

1. The decision of the Board in January 2006, denying service 
connection for disabilities of the shoulders, is final.  38 
U.S.C.A. § 7104(b) 
(West 2002 & Supp. 2009).  

2. The additional evidence presented since the Board decision 
in January 2006, denying service connection for disabilities 
of the shoulders, is new and material, and the claim is 
reopened. 38 U.S.C.A. § 5108, 7105 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2008).  

3. The decision of the Board in January 2006, denying service 
connection for a disability of the lumbar spine, is final.  
38 U.S.C.A. § 7104(b) 
(West 2002 & Supp. 2009). 

4. The additional evidence presented since the Board decision 
in January 2006, denying service connection for a disability 
of the lumbar spine, is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108, 7105 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2008). 

5. The decision of the Board in November 2006, denying 
service connection for bilateral hearing loss, is final.  38 
U.S.C.A. § 7104(b) (West 2002 & Supp. 2009). 

6. The additional evidence presented since the Board decision 
in November 2006, denying service connection for bilateral 
hearing loss, is new and material, and the claim is reopened. 
38 U.S.C.A. § 5108, 7105 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.156 (2008).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

In a new and material evidence claim, the notice must include 
the evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letters, 
dated in June 2007 and in August 2007.  The notice included 
the type of evidence needed to substantiate the claims to 
reopen, namely, new and material evidence.  New evidence was 
described as evidence not previously submitted to agency 
decision makers, and material evidence was described as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, and the new and material 
evidence must raise a reasonable possibility of 
substantiating the claim. 

The Veteran was notified that new and material evidence could 
not be cumulative or redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened.  The Veteran was also notified that the claims of 
service connection were previously denied on grounds that the 
disabilities were not incurred in service or related to 
service.

The Veteran was notified of the type of evidence necessary to 
establish the underlying claims of service connection, that 
is, evidence of an injury, disease, or event causing an 
injury or disease during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury, disease, or event causing 
an injury or disease during service.  The notice include the 
presumption of service connection for certain chronic 
diseases that become evident within a specified period after 
service. 



The Veteran was notified that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable 
for the claim.

As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence); of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-
adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); and of Kent 
v. Nicholson, 20 Vet. App. 1 (2006) (elements of a new and 
material evidence claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA records and 
private medical records. 

As new and material evidence has been presented, VA 
examinations and medical opinions are needed to decide the 
claims.  38 C.F.R. § 3.159(c)(4). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen 

By decision in January 2006, the Board denied service 
connection for disabilities of the shoulders and a disability 
of the lumbar spine on the grounds that disabilities of the 
shoulders and lumbar spine were unrelated to service.  

By decision in November 2006, the Board denied service 
connection for bilateral hearing loss on the grounds that 
bilateral hearing loss was unrelated to service and service 
connection for bilateral hearing loss could not be presumed.  

The decisions of Board are final. 38 U.S.C.A. § 7105(c). 

The pertinent evidence of record at the time of the Board's 
decisions in January 2006 and in November 2006 is summarized 
as follows:

The service treatment records, including the report of 
physical examination on separation, contain no complaint, 
finding, history, treatment, or diagnosis of any abnormality 
of the shoulders or lumbar spine or hearing loss.  Hearing 
measured by whispered voice was 15/15 in each ear on entrance 
examination, and hearing measured by whispered voice and 
spoken voice was 15/15 in each ear on separation examination.

After service, private records show right shoulder pain 
associated with a ruptured cervical disc (July 1987), right 
shoulder pain with no trauma (October 2001); right shoulder 
pain after a fall (May 2002); right rotator cuff repair 
(August or September 2002); and arthritis of the right 
shoulder (November 2002). 

VA records show shoulder pain, including the left shoulder, 
in February 2001, in July 2001, and in July 2002 (a five to 
six year history); and low back pain after a lifting incident 
in July 200; and hearing loss by audiogram in October 2000. 

In December 2005, the Veteran testified that while changing a 
tire he injured his shoulders and low back when the heavy 
tire fell on him.  He attributed his hearing loss to noise 
exposure in the service.  




On a VA audiology examination in June 2006, the pertinent 
finding was sensorineural hearing loss, bilaterally.  The 
examiner noted that the Veteran had stated that he was 
exposed to artillery fire and mortars and after service to 
occupational noise while working in a mill.  It was noted 
that hearing loss had onset about 10 years earlier.  The 
examiner expressed the opinion that the hearing loss was less 
likely than not related to military noise exposure.

Current Application

Although the prior decisions of January 2006 and November 
2006 by the Board are final, a decision may nevertheless be 
reopened if new and material evidence is presented. 38 
U.S.C.A. §§ 7104 and 5108.

As the applications to reopen the claims of service 
connection were received in January 2007 and in May 2007, the 
current regulatory definition of new and material evidence 
under 38 C.F.R. § 3.156 applies.

New evidence means existing evidence not previously submitted 
to agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).



Disabilities of the Shoulders

The additional evidence includes the following exhibit. 

Exhibit 1 consists of a report of G.R.S. Jr., D.O., dated in 
August 2007, who stated that the problems with the Veteran's 
shoulders were related to an injury in Korea, where the 
Veteran was changing a tire on piece of heavy equipment and 
the tire rolled over him.  

The evidence is new and material evidence because the 
evidence relates to an unestablished fact necessary to 
substantiate the claim of service connection, that is, a 
nexus between the Veteran's current shoulder problems and an 
injury in service, the absence of which was the reason the 
claim was previously denied.  38 C.F.R. § 3.156(a).  
Accordingly, the claim is reopened.  38 U.S.C.A. § 5108. 

Lumbar Spine 

The additional evidence includes the following exhibit.  

Exhibit 1 consists of a report of G.R.S. Jr., D.O., dated in 
August 2007, who stated that the Veteran's chronic low back 
pain is related to an injury in Korea, where the Veteran was 
changing a tire on piece of heavy equipment and the tire 
rolled over him.  

The evidence is new and material evidence because the 
evidence relates to an unestablished fact necessary to 
substantiate the claim of service connection, that is, a 
nexus between the Veteran's current low back or lumbar 
disability and an injury in service, the absence of which was 
the reason the claim was previously denied.  38 C.F.R. 
§ 3.156(a).  Accordingly, the claim is reopened.  38 U.S.C.A. 
§ 5108. 



Hearing Loss 

Exhibit 1 consists of a statement of L.H.S. Jr., MD, dated in 
October 2007, who stated that the Veteran has had hearing 
loss for many years since service with onset during service 
that progressed over the years. 

The evidence is new and material evidence because the 
evidence relates to an unestablished fact necessary to 
substantiate the claim of service connection, that is, a 
nexus between the Veteran's current bilateral hearing loss 
and noise exposure in service, the absence of which was the 
reason the claim was previously denied.  38 C.F.R. 
§ 3.156(a).  Accordingly, the claim is reopened.  38 U.S.C.A. 
§ 5108.


ORDER

As new and material evidence has been presented, the claim of 
service connection for disabilities of the shoulders is 
reopened, and to this extent only the appeal is granted. 

As new and material evidence has been presented, the claim of 
service connection for disability of the lumbar spine is 
reopened, and to this extent only the appeal is granted. 

As new and material evidence has been presented, the claim of 
service connection for bilateral hearing loss is reopened, 
and to this extent only the appeal is granted. 


REMAND 


The Board finds that the evidence of record is insufficient 
to decide the claims of service connection.  Therefore 
further evidentiary development under the duty to assist is 
necessary.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify the unit 
he was assigned to while in Korea from 
about December 1952 to July 1953. 

2. From the appropriate custodian of 
Federal records request: 

a). The service personnel records; 

b). If provided by the Veteran, the 
history of Veteran's assigned unit 
from about December 1952 to July 
1953, and 

c). The history of the 
Transportation Car Company, 
Headquarters Support Group, United 
Nations Command Military Armistice 
Commission from July 1953 to April 
1954.  

3. Afford the Veteran a VA examination to 
determine whether it is at least as 
likely as not that the following findings 
are related to an injury in Korea in 1953 
or 1954, when the Veteran was changing a 
large truck tire and the tire fell on 
him. 

a). A rotator cuff tear and 
arthritis of the right shoulder, 
first documented in 2002, with a 
history of shoulder pain, dating to 
2001; 

b). Arthritis of the left shoulder 
by X-ray, first documented in March 
2007 with a history, dating to 2001; 
and,  

c). Degenerative changes of the 
lumbar spine, first documented in 
September 2007 by MRI with 15 year 
history of low back pain in 2002 

In formulating the opinion, the examiner 
is asked to comment on the clinical 
significance that the first pertinent 
post-service records, begin in 2001, more 
that 45 years after service. 

Also, the examiner is asked to consider 
that the term "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

The claims folder should be made 
available to the examiner for review.  

4. Afford the Veteran a VA audiology 
examination to determine if the Veteran's 
hearing loss is at least as likely as not 
related to the Veteran's history of noise 
exposure during service. 

In formulating the opinion, the examiner 
is ask to comment on the clinical 
significance that the first pertinent 
post-service records of hearing loss by 
audiogram was in October 2000, more that 
45 years after service, and whether 
delayed onset of hearing loss is 
consistent with sensorineural hearing 
loss due to noise exposure. 



The examiner is asked to consider that 
the term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against the causation is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

The claims folder should be made 
available to the examiner for review.

5. After the above development is 
completed, adjudicate the claims.  If any 
benefit remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


